DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second power signal line” and “first and second electrodes” must be shown or the feature(s) canceled from the claim(s).  Examiner requests that the Applicant thoroughly inspect the current application to make sure all other claimed subject matter are shown in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (Bibl) (US 2014/0267686 A1).
	In regards to claim 1, Bibl (Fig. 3D and associated text) discloses an array substrate, comprising: a base substrate (item 102), and a thin film transistor (items T1, T2), a planarization pattern (items 122, 126 or 122 plus 126), a bonding pattern (outer portions of item 142), and a conductive structure (via portion of item 142) that are on the base substrate (item 102); wherein the thin film transistor (items T1, T2), the planarization pattern (items 122, 126 or 122 plus 126), and the bonding pattern (item 142) are laminated on the base substrate (item 102) in a (item 102); the planarization pattern (items 122, 126 or 122 plus 126) is provided with a via (item 131) and a groove (items 128, 149), the conductive structure (via portion of item 142) is arranged in the via (item 131), and the bonding pattern (outer portions of item 142) is conductive and is electrically connected to the thin film transistor (item T2) by the conductive structure (via portion of item 142), wherein an orthographic projection of the bonding pattern (outer portions of item 142) on the base substrate (item 102) falls outside an orthographic projection of the groove (items 128, 149) on the base substrate (item 102), and the groove (items 128, 149) is configured to accommodate an adhesive (item 140). 
	In regards to claim 2, Bibl (Fig. 3D and associated text) discloses wherein the planarization pattern (items 122, 126 or 122 plus 126) comprises a first sub-pattern (items 122, 126 or 122 plus 126 in the middle) and a second sub-pattern (outermost portions of items 122, 126 or 122 plus 126) surrounding the first sub-pattern (items 122, 126 or 122 plus 126 in the middle); wherein the bonding pattern (outer portions of item 142) and the groove (item 128, 149) are both disposed on a side, distal from the base substrate (item 102), of the first sub-pattern (items 122, 126 or 122 plus 126 in the middle), and the via (item 131) is disposed between the first sub-pattern (items 122, 126 or 122 plus 126 in the middle) and the second sub-pattern (outermost portions of items 122, 126 or 122 plus 126). 
	In regards to claim 6, Bibl (Fig. 3D and associated text) discloses wherein the bonding pattern (outer portions of item 142) is arranged to surround the groove (item 128, 149). 
	In regard to claim 7, Bibl (Fig. 3D and associated text) discloses wherein the bonding pattern comprises a third sub-pattern and a fourth sub-pattern that are insulated from each other; 
	In regards to claim 8, Bibl (Fig. 3D and associated text) discloses wherein the bonding pattern (outer portions of item 142) and the conductive structure (via portion of item 142) are prepared using a same film layer (item 142). 
	In regards to claim 9, Bibl (Fig. 3D and associated text) discloses wherein the thin film transistor (items T1, T2) is a thin film transistor (items T1, T2) with a top gate structure (items T1, T2) or a thin film transistor with a bottom gate structure. 
	In regards to claim 11, Bibl (Fig. 3D, 4D and associated text) discloses a display device (Figs. 3D plus 4D), comprising a light-emitting unit (item 400), an adhesive (items 140, 410), and the array substrate (item 102) as defined in claim 1; wherein the light-emitting unit (item 400) is disposed on a side, distal from a base substrate (item 102), of a bonding pattern (outer portions of item 142), the adhesive (items 140, 410) is disposed in a groove (item 128, 149) of a planarization groove (pattern) (items 122, 126 or 122 plus 126), and the light-emitting unit (item 400) is fixedly connected to the bonding pattern (outer portions of item 142)by the adhesive (items 140, 410 by way of middle portions of item 142). 
	In regards to claim 12, Bibl (Fig. 3D, 4D and associated text) discloses wherein the light-emitting unit (item 400) is a micro light-emitting diode (paragraph 74), the micro light-
	In regards to claim 13, Bibl (Fig. 3D, 4D and associated text) discloses wherein the adhesive is connected to a side surface of the electrode pin and a side surface of the bonding pattern. 
	In regards to claim 15, Bibl (Fig. 3D, 4D and associated text) discloses a method for manufacturing an array substrate (Fig. 3D), comprising: forming a thin film transistor (items T1, T2) on a base substrate (item 102); forming a planarization pattern (items 122, 126 or 122 plus 126) on the base substrate (item 102) on which the thin film transistor (items T1, T2) is formed, the planarization pattern (items 122, 126 or 122 plus 126) being provided with a via (item 131) and a groove (items 128, 149), the groove (items 128, 149) being configured to accommodate an adhesive (item 140); and forming a conductive bonding pattern (item 142) on the base substrate (item 102) on which the planarization pattern (items 122, 126 or 122 plus 126) is formed, and (via portion of item 142) in the via (item 131) to cause the bonding pattern (outer portion of item 142) to be connected to the thin film transistor (item T2) by the conductive structure (via portion of item 142), an orthographic projection of the bonding pattern (outer portion of item 142) on the base substrate (item 102) falling outside an orthographic projection of the groove (items 128, 149) on the base substrate (item 102). 
	In regards to claim 16, Bibl (Fig. 3D, 4D and associated text) discloses wherein forming the conductive bonding pattern (item 142) on the base substrate (item 102) on which the planarization pattern (items 122, 126 or 122 plus 126) is formed, and forming the conductive structure (via portion of item 142) in the via (item 131) comprise: forming the bonding pattern (item 142) and the conductive structure (via portion of item 142) on the base substrate (item 102) on which the planarization pattern (items 122, 126 or 122 plus 126) is formed by a patterning process. 
Claim(s) 1, 2, 4, 6-9, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (Kang) (US 2018/0122837 A1).
	In regards to claim 1, Kang (Figs. 3-7 and associated text and items) discloses an array substrate (Figs. 3 and 5-7), comprising: a base substrate (item 110), and a thin film transistor (item T2), a planarization pattern (items 115), a bonding pattern (items AE, CE), and a conductive structure (via portion of item AE) that are on the base substrate (item 110); wherein the thin film transistor (itemT2), the planarization pattern (item 115), and the bonding pattern (items AE, CE) are laminated on the base substrate (item 102) in a direction going distally from the base substrate (item 110); the planarization pattern (item 115) is provided with a via (item CH) and a groove (items 116), the conductive structure (via portion of item AE) is (item CH1), and the bonding pattern (items AE, CE) is conductive and is electrically connected to the thin film transistor (item T2) by the conductive structure (via portion of item AE), wherein an orthographic projection of the bonding pattern (items AE, CE) on the base substrate (item 110) falls outside an orthographic projection of the groove (item 116) on the base substrate (item 110), and the groove (items 116) is configured to accommodate an adhesive (item 120). 
	In regards to claim 2, Kang (Figs. 3-7 and associated text and items) discloses wherein the planarization pattern (items 115) comprises a first sub-pattern (item 115 in the middle) and a second sub-pattern (first or second outermost portions of item 115) surrounding the first sub-pattern (item 115 in the middle); wherein the bonding pattern (items AE, CE) and the groove (item 116) are both disposed on a side, distal from the base substrate (item 110), of the first sub-pattern (item 115 in the middle), and the via (item CH1) is disposed between the first sub-pattern (item 115 in the middle) and the second sub-pattern (first or second outermost portions of item 115). 
	In regards to claim 6, Kang (Figs. 3-7 and associated text and items) discloses wherein the bonding pattern (items AE, CE) is arranged to surround the groove (item 116). 
	In regard to claim 7, Kang (Figs. 2-7 and associated text and items) discloses wherein the bonding pattern (items AE, CE) comprises a third sub-pattern and a fourth sub-pattern (ends of items AE and CE) that are insulated from each other; and the via comprises a first via (item CH1) and a second via (item CH2); and the conductive structure (via portion of AE) comprises a first sub-structure (via portion of AE) disposed in the first via (item CH1), and a second sub-structure (via portion of CE) disposed in the second via (item CH2); wherein the third sub-(items CL, PL) in the thin film transistor (item T2) by the first sub-structure, and the second sub-pattern is connected to a second power signal line (items CL, PL) in the thin film transistor (item T2) by the second sub-structure.
	In regards to claim 8, Kang (Figs. 2-7 and associated text and items) discloses wherein the bonding pattern (items AE, CE) and the conductive structure (via portion of item AE) are prepared using a same film layer (items AE, CE). 
	In regards to claim 9, Kang (Figs. 2-7 and associated text and items) discloses wherein the thin film transistor (item T2) is a thin film transistor with a top gate structure or a thin film transistor (itemsT2) with a bottom gate structure (itemsT2). 
	In regards to claim 11, Kang (Figs. 2-7 and associated text and items) discloses a display device (Figs. 3, 5-7), comprising a light-emitting unit (item 130), an adhesive (items 120), and the array substrate (item 110) as defined in claim 1; wherein the light-emitting unit (item 130) is disposed on a side, distal from a base substrate (item 110), of a bonding pattern (items AE, CE), the adhesive (items 120) is disposed in a groove (item 116) of a planarization groove (pattern) (items 115), and the light-emitting unit (item 130) is fixedly connected to the bonding pattern (items AE, CE) by the adhesive (items 140, 410 by way of middle portions of item 142). 
	In regards to claim 12, Kang (Figs. 2-7 and associated text and items) discloses wherein the light-emitting unit (item 130) is a micro light-emitting diode, the micro light-emitting diode comprising a light-emitting body and an electrode pin protruding from the light-emitting body, the light-emitting body comprising a first electrode and a second electrode, and 
	In regards to claim 13, Kang (Figs. 2-7 and associated text and items) discloses wherein the adhesive is connected to a side surface of the electrode pin and a side surface of the bonding pattern. 
	In regards to claim 15, Kang (Figs. 2-7 and associated text and items) discloses a method for manufacturing an array substrate (Fig. 3, 5-7), comprising: forming a thin film transistor (item T2) on a base substrate (item 110); forming a planarization pattern (items 115) on the base substrate (item 110) on which the thin film transistor (item T2) is formed, the planarization pattern (items 115) being provided with a via (item CH1) and a groove (item 116), the groove (item 116) being configured to accommodate an adhesive (item 120); and forming a conductive bonding pattern (items AE, CE) on the base substrate (item 110) on which the planarization pattern (items 115) is formed, and forming a conductive structure (via portion of item AE) in the via (item CH1) to cause the bonding pattern (items AE, CE) to be connected to the thin film transistor (item T2) by the conductive structure (via portion of item AE), an (items AE, CE) on the base substrate (item 110) falling outside an orthographic projection of the groove (item 116) on the base substrate (item 110). 
	In regards to claim 16, Kang (Figs. 2-7 and associated text and items) discloses wherein forming the conductive bonding pattern (items AE, CE) on the base substrate (item 110) on which the planarization pattern (item 115) is formed, and forming the conductive structure (via portion of item AE) in the via (item CH1) comprise: forming the bonding pattern (items AE, CE) and the conductive structure (via portion of item AE) on the base substrate (item 110) on which the planarization pattern (items 115) is formed by a patterning process. 

	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (Bibl) (US 2014/0267686 A1).
In regard to claim 3, Bibl does not specifically disclose wherein in a direction perpendicular to the base substrate, a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern for the purpose of protection and design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.	 
	In regard to claims 4, 10, 21 and 22, Bibl discloses all the limitations except wherein in a direction perpendicular to the base substrate, a thickness range of the first sub-pattern is from 
However, the applicant has not established the critical nature a thickness range of the first sub-pattern being from 1.5 microns to 2.5 microns, a thickness range of the second sub-pattern being from 0.5 microns to 1.5 microns, and a depth range of the groove being from 0.2 microns to 0.8 microns.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.	 
Claim 3, 4, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Kang) (US 2018/0122837 A1).
In regard to claim 3, Bibl does not specifically disclose wherein in a direction perpendicular to the base substrate, a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern for the purpose of protection and design choice, since it has 
However, the applicant has not established the critical nature a thickness of the first sub-pattern is greater than a thickness of the second sub-pattern (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.	 
	In regard to claims 4, 10, 21 and 22, Kang discloses all the limitations except wherein in a direction perpendicular to the base substrate, a thickness range of the first sub-pattern is from 1.5 microns to 2.5 microns, a thickness range of the second sub-pattern is from 0.5 microns to 1.5 microns, and a depth range of the groove is from 0.2 microns to 0.8 microns. 
However, the applicant has not established the critical nature a thickness range of the first sub-pattern being from 1.5 microns to 2.5 microns, a thickness range of the second sub-pattern being from 0.5 microns to 1.5 microns, and a depth range of the groove being from 0.2 microns to 0.8 microns.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, .	 

Allowable Subject Matter
Claims 17, 18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 17, 2021